


110 HR 3252 IH: To amend title II of the Social Security Act to eliminate

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3252
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to eliminate
		  the time limitation for corrections to wage and self-employment income
		  records.
	
	
		1.Elimination of time
			 limitation for corrections to wage and self-employment income records
			(a)In
			 GeneralSection 205(c)(4) of the Social Security Act (42 U.S.C.
			 405(c)(4)) is amended to read as follows:
				
					(4)If it is brought to the
				Commissioner’s attention that any entry of wages or self-employment income in
				the Commissioner’s records is erroneous or that any item of wages or
				self-employment income has been omitted from such records, the Commissioner may
				correct such entry or include such omitted item in such records, as the case
				may
				be.
					.
			(b)Conforming
			 AmendmentsSection 205(c) of
			 such Act (42 U.S.C. 405(c)) is amended—
				(1)in paragraph (1), by striking subparagraph
			 (B) and redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C),
			 respectively; and
				(2)by striking paragraphs (5) and (6) and
			 redesignating paragraphs (7), (8), and (9) as paragraphs (5), (6), and (7),
			 respectively.
				2.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to errors or omissions occurring before, on,
			 or after the date of the enactment of this Act.
		
